          Case 1:20-cv-00553-JFR Document 38 Filed 12/08/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553-JFR
v.                                    )
Forrest Fenn; Unknown Defendant       )

                    MOTION TO STRIKE DOCKETS 34 THROUGH 36

       Barbara Andersen, as her own attorney, hereby respectfully moves to strike dockets 34 and

36.

       1. Pleadings were filed by a nonparty at dockets at 34-36. It appears to be an improper

           effort to intervene.

       2. Andersen has no idea who this woman is. She claims that Andersen stole information

           from her. Andersen barely knows how to use her phone and computer… let alone hack

           a complete stranger.

       3. Andersen is not even claiming that her solve is in this person’s search area. This

           woman is free to press whatever complaints that she has with the FBI against Andersen.

           It has no relevancy to this litigation. If this woman seeks to file suit against Andersen,

           she is free to do so.

       4. Andersen has been harassed/stalked on a daily basis by complete strangers in a variety

           of fashions.1 This is yet another example. Andersen recently blocked a person by the

           name of Kathryn on her e-mail for strange and harassing e-mails.

       Wherefore, Andersen requests that this Court strike dockets 34 through 36 from this record.




1
        Andersen will tell this Court shortly about the media circus created by Shiloh Fenn (who
is not even the representative of the estate) on the internet yesterday at a later date. In lieu of
attending to her other matters/deadlines, Andersen was inundated with phone calls from media
sources due to the estate’s/Finder’s/Shiloh Fenn’s effort to avoid responding to Andersen’s
subpoena and complying with this Court’s order on the subject.

                                                                                                   1
        Case 1:20-cv-00553-JFR Document 38 Filed 12/08/20 Page 2 of 3




                             ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com




                                                                            2
        Case 1:20-cv-00553-JFR Document 38 Filed 12/08/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

Barbara Andersen hereby certifies that on December 8, 2020 the MOTION TO SUPPLEMENT
was filed and delivered via the ECF filing system to:

Service list:
karls@sommerkarnes.com


/s/Barbara Andersen_____
Barbara Andersen
Andersen Law LLC
1220 West Sherwin, Unit 1E
Chicago, IL 60626
708-805-1123




                                                                                 3
